DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
As also noted in the previously mailed Notice of Allowance, the prior art do not teach or reasonably suggest the limitations of an ultrasonic diagnosis apparatus, method and image processing method having an ultrasonic probe for transmitting a displacement-producing ultrasonic wave for producing displacement in living tissue based on acoustic radiation force and transmitting an observation ultrasonic wave for observing displacement, in living tissue in a predetermined scan area, that is produced based on the displacement-producing ultrasonic wave. The apparatus further including a processing circuitry for 
calculating displacement at each of a positions in a scan area over time phases, based on reflected-wave data, determining an arrival time of a shear wave when a shear wave reaches the positions by analyzing the calculated displacement, for each of the positions, generating first image data representing contours of identical arrival times of the shear wave, cause the first image data to be included as part of a medical image corresponding to an area including the scan area; and generate an image as part of the medical image based on at least one of: second image data in which a pixel value corresponding to a signal intensity in B mode is assigned to each position in the scan area; third image data in which a pixel value corresponding to an index value of stiffness of living tissue based on a shear wave is assigned to each position in the scan area; fourth image data in which, to each position in the scan area, a pixel value  corresponding to the determined time phase at the position is assigned; fifth image data in which, to each position in the scan area, a pixel value corresponding to the magnitude of the displacement at the position is assigned; sixth image data in which a pixel value corresponding to a variance of the determined time phases is assigned to each position in the scan area; and seventh image data in which a pixel value corresponding to a value based on a variance of the determined phase and the magnitude of the displacement is assigned to each position in the scan area.

The applicant hereby incorporates a new dependent claim 18 which depends from previously allowed claim 16, where the claim 18 is deemed to be allowable at least for the reasons noted above.

The title provided by the applicant is also entered.

Conclusion
Claims noted in the PTO-37 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793